869 F.2d 1493
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.TOLEDO POLICE PATROLMAN'S ASSOCIATION LOCAL NO. 10, IUPA,AFL-CIO, Plaintiff- Appellant,v.CITY OF TOLEDO;  Philip A. Hawkey;  Richard L. Kwiatkowski;James Wiegand, Defendants-Appellees.
No. 88-3170.
United States Court of Appeals, Sixth Circuit.
Feb. 21, 1989.

Before KENNEDY and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff, the Toledo Police Patrolman's Association, appeals from the District Court's entry of summary judgment for defendants, the City of Toledo and several of the city's officials in their official capacities, in plaintiff's section 1983 suit.


2
Upon consideration of the entire record, the briefs filed herein, and the oral argument of counsel, we affirm the judgment of the District Court for the reasons stated by Judge Potter in his Opinion and Order filed February 4, 1988.